In a proceeding pursuant to CPLR article 78, inter alia, to prohibit respondent from enforcing noticed violations of the New York City Housing Maintenance Code, the appeal is from a judgment of the Supreme Court, Queens County, entered May 18, 1981, which dismissed the petition. Judgment affirmed, without costs or disbursements, for the reasons stated in the opinion of Justice Hyman at Special Term (Matter ofFrapkel v City of New York, Dept, of Housing Preservation, 108 Mise 2d 661). Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.